Exhibit 10.53

EXECUTIVE SEVERANCE AGREEMENT

This EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”) is entered into as of
January 1, 2008, by and between Nationwide Mutual Insurance Company (the
“Company”) and Patricia R. Hatler (“Executive”).

WHEREAS, the parties desire to enter into an agreement to reflect Executive’s
executive capacities in the Company’s business and to provide for Executive’s
employment by the Company, upon the terms and conditions set forth herein.

WHEREAS, Executive has agreed to certain confidentiality, non-competition and
non-solicitation covenants contained hereunder, in consideration of the
additional benefits provided to Executive under this Agreement.

WHEREAS, certain capitalized terms shall have the meanings given those terms in
Section 3 of this Agreement.

WHEREAS, Executive and the Company are parties to an Employment Agreement dated
January 1, 2000 (the “Employment Agreement”), and the parties have agreed that
this Agreement shall supercede and replace the Employment Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.

1.1 Employment Term. This Agreement shall be effective as of the date set forth
above, and shall continue until December 31, 2008, unless the Agreement is
terminated sooner in accordance with Section 2 below. In addition, the term of
the Agreement shall automatically renew for periods of one year unless either
party gives written notice to the other party, at least 60 days prior to the end
of the initial term or at least 60 days prior to the end of any one-year renewal
period, that the Agreement shall not be further extended. The period commencing
on the effective date and ending on the date on which the term of Executive’s
employment under the Agreement shall terminate is hereinafter referred to as the
“Employment Term.” The failure of the Company to renew this Agreement shall not
be considered a termination of Executive’s employment under this Agreement and
shall not give Executive grounds to terminate employment for Good Reason (as
defined in Section 3) under this Agreement.

1.2 Duties and Responsibilities. During the Employment Term, Executive shall
serve as the Executive Vice President and Chief Legal and Governance Officer of
the Company, or in such other executive positions as the Board of Directors of
the Company (the “Board”) determines. Executive shall perform all duties and
accept all responsibilities incident to such position or as may be reasonably
assigned to her by the Chief Executive Officer of the Company or the Board.



--------------------------------------------------------------------------------

1.3 Extent of Service. During the Employment Term, Executive agrees to use
Executive’s full and best efforts to carry out Executive’s duties and
responsibilities under Section 1.2 hereof with the highest degree of loyalty and
the highest standards of care and, consistent with the other provisions of this
Agreement, Executive agrees to devote substantially all of Executive’s business
time, attention and energy thereto. The foregoing shall not be construed as
preventing Executive from making investments in other businesses or enterprises,
provided that Executive agrees not to become engaged in any other business
activity which, in the reasonable judgment of the Board, is likely to interfere
with Executive’s ability to discharge Executive’s duties and responsibilities to
the Company. The Executive will not serve on the board of directors of an entity
unrelated to the Company (other than a non-profit charitable organization)
without the consent of the Board.

1.4 Base Salary. During the Employment Term, for all the services rendered by
Executive hereunder, the Company shall pay Executive a base salary (“Base
Salary”), at the annual rate in effect on the date of this Agreement, payable in
installments at such times as the Company customarily pays its other employees.
Executive’s Base Salary shall be reviewed periodically for appropriate increases
by the Board (or a committee of the Board) pursuant to the Board’s normal
performance review policies for senior level executives.

1.5 Retirement, Welfare and Other Benefit Plans and Programs. During the
Employment Term, Executive shall be entitled to participate in all employee
retirement and welfare benefit plans and programs made available to the
Company’s senior level executives as a group, as such retirement and welfare
plans may be in effect from time to time and subject to the eligibility
requirements of such plans. During the Employment Term, Executive shall be
provided with executive fringe benefits and perquisites under the same terms as
those made available to the Company’s senior level executives as a group, as
such programs may be in effect from time to time. During the Employment Term,
Executive shall be entitled to vacation and sick leave in accordance with the
Company’s vacation, holiday and other pay for time not worked policies. Nothing
in this Agreement or otherwise shall prevent the Company from amending or
terminating any retirement, welfare or other employee benefit plans, programs,
policies or perquisites from time to time as the Company deems appropriate.

1.6 Reimbursement of Expenses. During the Employment Term, Executive shall be
provided with reimbursement of reasonable expenses related to Executive’s
employment by the Company on a basis no less favorable than that which may be
authorized from time to time for senior level executives as a group.

1.7 Incentive Compensation. During the Employment Term, Executive shall be
entitled to participate in all short-term and long-term incentive programs
established by the Company for its senior level executives generally, at levels
commensurate with the benefits provided to other senior executives and
Executive’s position with the Company. Executive’s incentive compensation shall
be subject to the terms of the applicable plans and shall be determined based on
Executive’s individual performance and Company performance as determined by the
Board (or a committee of the Board).

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

 

2



--------------------------------------------------------------------------------

2.1 Termination Without Cause. The Company (by action of the Board) may remove
Executive at any time without Cause (as defined in Section 3) from the position
in which Executive is employed hereunder (in which case the Employment Term
shall be deemed to have ended) upon not less than 60 days’ prior written notice
pursuant to Section 15 to Executive; provided, however, that, in the event that
such notice is given, Executive shall be under no obligation to render any
additional services to the Company and shall be allowed to seek other
employment, to the extent such other employment is consistent with Executive’s
obligations under Section 6.

2.2 Resignation for Good Reason After a Substantial Reorganization. If the Board
determines for purposes of this Agreement that a substantial reorganization of
the Company has occurred, the Board may establish a period of time during which
Executive may elect to resign if an event constituting Good Reason (as defined
in Section 3) occurs. In that event, Executive may initiate termination of
employment by resigning under this Section 2.2 for Good Reason during the period
specified by the Board. Executive shall give the Company not less than 60 days
prior written notice pursuant to Section 15 of such resignation, which notice
shall be provided to the Company within 60 days following the occurrence of the
event giving rise to the Good Reason resignation. A substantial reorganization
shall not be considered to have occurred unless the Board specifically
determines that a substantial reorganization has occurred for purposes of this
Agreement and the Board establishes a time period during which Executive may
elect to resign if an event constituting Good Reason occurs. Nothing in this
Agreement shall obligate the Board to make any such determination.

2.3 Benefits Payable Upon Termination Without Cause or Resignation for Good
Reason After a Substantial Reorganization.

(a) Upon any removal or resignation described in Section 2.1 or 2.2 above,
Executive shall be entitled to receive only the amount due to Executive under
the Company’s then current severance pay plan for employees, if any. No other
payments or benefits shall be due under this Agreement to Executive, but
Executive shall be entitled to any benefits accrued or earned in accordance with
the terms of any applicable benefit plans and programs of the Company.

(b) Notwithstanding the provisions of Section 2.3(a), in the event of a removal
or resignation described in Section 2.1 or 2.2 during the Employment Term, if
Executive executes and does not revoke a written release and waiver of claims
upon such removal or resignation, in form and substance acceptable to the
Company (the “Release”), of any and all claims against the Company and all
related parties with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof (other than claims based
upon any severance entitlements under the terms of this Agreement or
entitlements under any plans or programs of the Company under which Executive
has accrued a benefit), Executive shall be entitled to receive the severance
benefits described below, in lieu of the payment described in Section 2.3(a).

(i) Executive shall receive a lump sum cash payment equal to two times
Executive’s annual Base Salary in effect immediately before the Termination Date

 

3



--------------------------------------------------------------------------------

(including salary reduction amounts of Base Salary under the Company’s benefit
plans and programs).

(ii) Executive shall receive Executive’s annual short-term incentive bonus (PIP)
for the year in which Executive’s Termination Date occurs, at the time that
annual bonuses for the year are paid to other executives, based on the Company’s
actual performance for the year, but in an amount not less than Executive’s
target annual bonus in effect for the year.

(iii) The Company shall pay Executive a lump sum cash payment equal to the cost
that Executive would incur if Executive continued medical, dental and vision
coverage under section 4980B of the Code (as defined in Section 3)(“COBRA”) or
the Company’s retiree medical plan, if applicable, for Executive, and, where
applicable, her spouse and dependents, for the Severance Period (as defined in
Section 3). The cash payment shall include a tax gross up to cover Executive’s
income and FICA taxes imposed on the payment under this subsection (iii).
Executive may elect COBRA continuation coverage according to the terms of the
Company’s applicable benefit plans, for the period permitted under such plans.

(iv) Executive shall receive a lump sum payment equal to two times the amount of
Executive’s NVA Target Award Opportunity and/or Business Unit Target Award
Opportunity, as applicable, under the Nationwide Property and Casualty Long-Term
Performance Plan, as amended, the Third Amended and Restated Nationwide
Financial Services, Inc. 1996 Long-Term Equity Compensation Plan, or any
successor plan in effect for the year in which Executive’s Termination Date
occurs. The amount determined under this subsection (iv) shall be paid at the
time that NVA or Business Unit awards for the year are paid to other executives,
but not later than March 15 after the end of the year in which the Termination
Date occurs. The payment under this subsection (iv) shall be paid in lieu of any
NVA or Business Unit award under the applicable plan for the year in which
Executive’s Termination Date occurs.

(v) Executive’s outstanding stock options and restricted stock with respect to
stock of Nationwide Financial Services, Inc. or any Affiliate of the Company
shall become vested and exercisable on the Termination Date to the extent that
such options and restricted stock would have become vested and exercisable on
the next vesting date had Executive remained an employee of the Company. All
other unvested stock options and restricted stock shall be forfeited, except to
the extent that the applicable grant agreement requires otherwise. No additional
grants shall be made to Executive after Executive’s termination of employment.

(vi) Executive shall receive supplemental benefits under this Agreement equal
to:

(A) the benefits that Executive would have received under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan, Nationwide Excess
Benefit Plan, Nationwide Savings Plan, Nationwide Supplemental Defined
Contribution Plan and Nationwide Individual Deferred Compensation Plan, as in
effect at Executive’s Termination Date, had Executive’s benefits under those
Plans been fully vested as of Executive’s Termination Date, reduced by

 

4



--------------------------------------------------------------------------------

(B) the benefits that Executive actually receives under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan, Nationwide Excess
Benefit Plan, Nationwide Savings Plan, Nationwide Supplemental Defined
Contribution Plan and Nationwide Individual Deferred Compensation Plan.

The benefits under this subsection (vi) shall be paid as described in Section 8.
The benefits payable under this subsection (vi) and subsection (vii) below shall
not result in any duplication of benefits.

(vii) If Executive’s Termination Date occurs within three years of the date on
which Executive would have been first eligible to retire under the Nationwide
Retirement Plan, Executive shall receive a supplemental benefit under this
Agreement equal to:

(A) the benefits that Executive would have received under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan and Nationwide Excess
Benefit Plan as in effect at Executive’s Termination Date, had Executive earned
service and age credit for the period ending on the first to occur of (i) three
years after the Termination Date or (ii) the earliest date on which Executive
would have been eligible to retire under the Nationwide Retirement Plan, and had
Executive been fully vested in Executive’s benefit under such Plans, reduced by

(B) the benefits that Executive actually receives under the Nationwide
Retirement Plan, Nationwide Supplemental Retirement Plan and Nationwide Excess
Benefit Plan, and the benefits payable under subsection (vi) above with respect
to the Nationwide Retirement Plan, Nationwide Supplemental Retirement Plan and
Nationwide Excess Benefit Plan.

The benefits under this subsection (vii) shall be paid as described in
Section 8. The benefits payable under this subsection (vii) and subsection
(vi) above shall not result in any duplication of benefits.

(viii) The Company shall pay Executive a lump sum cash payment equal to the
matching contributions that the Company would have made for Executive under the
Nationwide Savings Plan and the Nationwide Supplemental Defined Contribution
Plan, as in effect at Executive’s Termination Date, as if Executive continued in
employment for the Severance Period, receiving compensation at a rate equal to
Executive’s covered compensation amount for the calendar year prior to the year
in which the Termination Date occurs and as if Executive continued the same rate
of contributions to the applicable plans as in effect immediately before
Executive’s Termination Date.

(ix) The Company shall cause Executive to receive service and age credit for
purposes of eligibility under the Company’s retiree medical plan (but not for
Company contributions towards the cost of retiree medical) until the end of the
Severance Period, as if Executive had continued in employment during the
Severance Period.

(x) During the Severance Period, the Company shall pay or reimburse Executive
for the cost of reasonable outplacement assistance services (not to exceed a
total of $11,000) provided by any outplacement agency selected by Executive.

 

5



--------------------------------------------------------------------------------

(xi) The Company shall pay Executive a lump sum cash payment equal to the annual
value of the financial counseling services provided by the Company to Executive
immediately before Executive’s Termination Date.

(xii) Executive shall have the right to retain the computer, printer, fax
machine and office furniture that was provided by the Company for use by
Executive at Executive’s residence at the Termination Date.

(xiii) Executive shall receive any other amounts earned, accrued or owing but
not yet paid under Section 1 above and any other benefits in accordance with the
terms of any applicable plans and programs of the Company.

(xiv) Payment of the lump sum benefits described above (other than as described
in subsections (ii) and (iv) above) shall be made within 30 days after
Executive’s Termination Date (as defined in Section 3), subject to Executive’s
execution of an effective Release.

2.4 Retirement or Other Voluntary Termination. Executive may voluntarily
terminate employment for any reason, including voluntary retirement, upon 60
days’ prior written notice pursuant to Section 15. In such event, after the
effective date of such termination, except as provided in Section 2.2 (with
respect to a resignation for Good Reason), no further payments shall be due
under this Agreement. However, Executive shall be entitled to any benefits due
in accordance with the terms of any applicable benefit plans and programs of the
Company.

2.5 Disability. The Company (by action of the Board) may terminate Executive’s
employment if Executive has been unable to perform the essential functions of
Executive’s position with the Company, with or without reasonable accommodation,
by reason of physical or mental incapacity for a period of six consecutive
months (“Disability”); provided, however, that the Company shall continue to pay
Executive’s Base Salary until the Company acts to terminate Executive’s
employment. Executive agrees, in the event of a dispute under this Section 2.5
relating to Executive’s Disability, to submit to a physical examination by a
licensed physician selected by the Board. Executive acknowledges that the
provisions of this Section 2.5 supersede the employment termination provisions
otherwise applied to disabled employees. If Executive’s employment terminates on
account of Disability, no further payments shall be due under this Agreement.
However, Executive shall be entitled to (i) any benefits due in accordance with
the terms of any applicable benefit plans and programs of the Company and (ii) a
pro rated bonus for the year in which Executive’s Disability occurs, which bonus
shall be calculated (on a prorated basis) and paid according to
Section 2.3(b)(ii) above.

2.6 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any amounts earned, accrued or owing but not yet
paid under Section 1 above and any benefits accrued or earned under the
Company’s benefit plans and programs according to the terms of such plans and
(ii) a pro rated bonus for the year in which Executive’s death occurs, which
bonus shall be calculated (on a prorated basis) and paid according to
Section 2.3(b)(ii) above. Otherwise, the Company shall have no further liability
or obligation under this Agreement to Executive’s executors, legal
representatives, administrators, heirs or assigns.

 

6



--------------------------------------------------------------------------------

2.7 Cause. The Company (by action of the Board) may terminate Executive’s
employment at any time for Cause upon written notice to Executive, in which
event all payments under this Agreement shall cease, except for Base Salary to
the extent already accrued. Executive shall be entitled to any benefits accrued
or earned before Executive’s termination in accordance with the terms of any
applicable benefit plans and programs of the Company; provided that Executive
shall not be entitled to receive any unpaid short-term or long-term cash
incentive payments or unvested options.

3. Definitions. For purposes of this Agreement, the following terms shall have
the meanings specified in this Section 3:

(a) “Affiliate” shall mean any subsidiary of the Company, Nationwide Financial
Services, Inc. and any of its subsidiaries, and any other entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with the Company, as determined by the Board.

(b) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive shall have been convicted of a felony;

(ii) Executive neglects, refuses or fails to perform her material duties to the
Company (other than a failure resulting from Executive’s incapacity due to
physical or mental illness), which failure has continued for a period of at
least 30 days after a written notice of demand for substantial performance,
signed by a duly authorized officer of the Company, has been delivered to
Executive specifying the manner in which Executive has failed substantially to
perform;

(iii) Executive engages in misconduct in the performance of Executive’s duties;

(iv) Executive engages in public conduct that is harmful to the reputation of
the Company;

(v) Executive breaches any written non-competition, non-disclosure or
non-solicitation agreement in effect with the Company, including without
limitation the provisions of Section 5 or 6 of this Agreement; or

(vi) Executive breaches the Company’s written code of business conduct and
ethics.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Employer” shall mean the Company, its Affiliates and their successors.

(e) “Good Reason” shall mean the occurrence of any of the following events,
without Executive’s consent, except in connection with the termination of
Executive’s

 

7



--------------------------------------------------------------------------------

employment for Disability, Cause, as a result of death or by Executive other
than for Good Reason and except as provided in the last sentence of this
subsection (e):

(i) A material diminution in Executive’s authority, duties or responsibilities,
as reasonably determined by the Board;

(ii) A material change in the geographic location at which Executive must
perform services under this Agreement (which, for purposes of this Agreement,
means relocation of the offices of the Company at which Executive is principally
employed to a location more than 50 miles from the location of such offices
immediately prior to the relocation);

(iii) A material diminution in Executive’s Base Salary; provided, however, that
a change in Base Salary for all senior executives of the Company, in which
Executive is treated similarly as all other executives of a comparable
responsibility level, shall not constitute Good Reason under this Agreement; or

(iv) Any action or inaction that constitutes a material breach by the Company of
this Agreement, including the failure of the Company to obtain from its
successors the express assumption and agreement required under Section 16
hereof.

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination if, within 60 days after the date on which Executive gives notice of
her termination, as provided in Section 2.2 the Company corrects the action or
failure to act that constitutes the grounds for termination for Good Reason as
set forth in Executive’s notice of termination. If the Company does not correct
the action or failure to act, Executive must terminate her employment for Good
Reason within 30 days after the end of the cure period, in order for the
termination to be considered a Good Reason termination.

(f) “Severance Period” shall mean the period beginning on Executive’s
Termination Date and ending two years after the Termination Date.

(g) “Termination Date” shall mean the effective date of the termination of
Executive’s employment relationship with the Company pursuant to this Agreement.

4. Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 15. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the Termination Date in accordance with the requirements of this Agreement.

5. Confidential Information. Executive recognizes and acknowledges that, by
reason of Executive’s employment by and service to the Employer (as defined in
Section 3) during and, if applicable, after the Employment Term, Executive will
continue to have access to certain confidential and proprietary information
relating to the business of the Employer, which may include, but is not limited
to, trade secrets, trade “know-how”, customer information, supplier information,
cost and pricing information, marketing and sales techniques, strategies and

 

8



--------------------------------------------------------------------------------

programs, computer programs and software and financial information (collectively
referred to as “Confidential Information”). Executive acknowledges that such
Confidential Information is a valuable and unique asset of the Employer and
Executive covenants that Executive will not, unless expressly authorized in
writing by the Board, at any time during the course of Executive’s employment,
use any Confidential Information or divulge or disclose any Confidential
Information to any person, firm or corporation except in connection with the
performance of Executive’s duties for the Employer and in a manner consistent
with the Employer’s policies regarding Confidential Information. Executive also
covenants that at any time after the termination of such employment, directly or
indirectly, Executive will not use any Confidential Information or divulge or
disclose any Confidential Information to any person, firm or corporation, unless
such information is in the public domain through no fault of Executive or except
when required to do so by law or legal process, in which case Executive will
inform the Employer in writing promptly of such required disclosure, but in any
event at least two business days prior to disclosure. All written Confidential
Information (including, without limitation, in any computer or other electronic
format) which comes into Executive’s possession during the course of Executive’s
employment shall remain the property of the Employer. Except as required in the
performance of Executive’s duties for the Employer, or unless expressly
authorized in writing by the Board, Executive shall not remove any written
Confidential Information from the Employer’s premises, except in connection with
the performance of Executive’s duties for the Employer and in a manner
consistent with the Employer’s policies regarding Confidential Information. Upon
termination of Executive’s employment, Executive agrees immediately to return to
the Employer all written Confidential Information in Executive’s possession.

6. Non-Competition; Non-Solicitation.

(a) During Executive’s employment by the Employer and for a period of one year
after Executive’s termination of employment for any reason, Executive will not,
except with the prior written consent of the Board, or except as otherwise
provided below, directly or indirectly, own, manage, operate, join, control,
finance or participate in the ownership, management, operation, control or
financing of, or be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise with, or use or permit
Executive’s name to be used in connection with, any business or enterprise which
is engaged in any financial services, insurance or other business that is
competitive with any business or enterprise in which the Employer is engaged,
anywhere in the world, during Executive’s employment or (with respect to the
application of this covenant after Executive’s termination of employment) during
the two year period preceding Executive’s termination of employment.
Notwithstanding the foregoing, the provisions of the immediately preceding
sentence shall not prevent Executive from acting as an attorney for any such
business or enterprise after Executive’s termination of employment with the
Employer, and the provisions of this Section 6 shall not in any way restrict the
rights of Executive, as an attorney, to practice law after the termination of
Executive’s employment with the Employer. The parties acknowledge that the
Employer engages in its business on a worldwide basis, and Executive
acknowledges that her responsibilities extend to the Employer’s worldwide
operations.

(b) The foregoing restrictions shall not be construed to prohibit the ownership
by Executive of less than five percent of any class of securities of any
corporation which is

 

9



--------------------------------------------------------------------------------

engaged in any of the foregoing businesses having a class of securities
registered pursuant to the Securities Exchange Act of 1934, as amended, provided
that such ownership represents a passive investment and that neither Executive
nor any group of persons including Executive in any way, either directly or
indirectly, manages or exercises control of any such corporation, guarantees any
of its financial obligations, otherwise takes any part in its business, other
than exercising Executive’s rights as a shareholder, or seeks to do any of the
foregoing.

(c) Executive further covenants and agrees that during Executive’s employment by
the Employer and for a period of one year thereafter, Executive will not, except
with the prior written consent of the Board, directly or indirectly, solicit or
hire, or encourage the solicitation or hiring of, any person who was a
managerial or higher level employee of the Employer at any time during the term
of Executive’s employment by the Employer by any employer other than the
Employer for any position as an employee, independent contractor, consultant or
otherwise. The foregoing covenant of Executive shall not apply to any person
after 12 months have elapsed after the date on which such person’s employment by
the Employer has terminated.

(d) The covenants described in this Section 6 shall continue to apply during the
period specified herein after Executive’s termination of employment for any
reason, without regard to whether Executive executes a Release or receives any
severance benefits as a result of such termination. If Executive breaches any of
the covenants described in this Section 6, the applicable period during which
the covenant applies shall be tolled during the period of the breach. Without
limiting the foregoing, the severance benefits provided under this Agreement are
specifically designated as additional consideration for the covenants described
in Section 5 and this Section 6.

7. Equitable Relief.

(a) Executive acknowledges and agrees that the restrictions contained in
Sections 5 and 6 are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Employer, that
the Employer would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Employer should
Executive breach any of the provisions of those Sections. Executive represents
and acknowledges that (i) Executive has been advised by the Employer to consult
Executive’s own legal counsel in respect of this Agreement, and (ii) Executive
has had full opportunity, prior to execution of this Agreement, to review
thoroughly this Agreement with Executive’s counsel.

(b) Executive further acknowledges and agrees that a breach of any of the
restrictions in Sections 5 and 6 cannot be adequately compensated by monetary
damages. Executive agrees that the Employer shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Section 5 or 6 hereof, which rights shall be
cumulative and in addition to any other rights or remedies to which the Employer
may be entitled. In the event that any of the provisions of Section 5 or 6
hereof should ever be adjudicated to exceed the time, geographic, service, or
other limitations permitted by applicable law in any jurisdiction, it is the
intention of the parties that the provision shall be amended to the

 

10



--------------------------------------------------------------------------------

extent of the maximum time, geographic, service, or other limitations permitted
by applicable law, that such amendment shall apply only within the jurisdiction
of the court that made such adjudication and that the provision otherwise be
enforced to the maximum extent permitted by law.

(c) Notwithstanding anything in this Agreement to the contrary, if Executive
breaches any of Executive’s obligations under Section 5 or 6 hereof, the Company
shall thereafter be obligated only for the compensation and other benefits
provided in any Company benefit plans, policies or practices then applicable to
Executive in accordance with the terms thereof, and all payments under Section 2
of this Agreement shall cease.

(d) Executive irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding arising out of Section 5 or 6 hereof, including
without limitation, any action commenced by the Employer for preliminary and
permanent injunctive relief and other equitable relief, may be brought in a
United States District Court for Ohio, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Columbus, Ohio, (ii) consents to the non-exclusive jurisdiction
of any such court in any such suit, action or proceeding, and (iii) waives any
objection which Executive may have to the laying of venue of any such suit,
action or proceeding in any such court. Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 15
hereof.

(e) Executive agrees that for a period of three years following the termination
of Executive’s employment for any reason, Executive will provide, and at all
times after the date hereof the Employer may similarly provide, a copy of
Sections 5 and 6 hereof to any business or enterprise (i) which Executive may
directly or indirectly own, manage, operate, finance, join, control or in which
Executive may participate in the ownership, management, operation, financing, or
control, or (ii) with which Executive may be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise, or
in connection with which Executive may use or permit to be used Executive’s
name; provided, however, that this provision shall not apply in respect of
Section 6 after expiration of the time periods set forth therein.

8. Payment of Supplemental Benefits. The supplemental benefits under Sections
2.3(b)(vi) and (vii) (the “Enhanced Benefits”) shall be paid as follows:

(a) The Enhanced Benefits that are calculated with respect to the Nationwide
Retirement Plan and Nationwide Supplemental Retirement Plan shall be paid in the
same form and the same time as Executive’s benefits under the Nationwide
Supplemental Retirement Plan are paid (or under the default provisions of the
Nationwide Supplemental Retirement Plan if Executive is not otherwise entitled
to receive a benefit under that Plan).

(b) The Enhanced Benefits that are calculated with respect to the Nationwide
Excess Benefit Plan shall be paid in the same form and at the same time as
Executive’s benefits under the Nationwide Excess Benefit Plan are paid (or under
the default provisions of the Nationwide Excess Benefit Plan if Executive is not
otherwise entitled to receive a benefit under that Plan).

 

11



--------------------------------------------------------------------------------

(c) The Enhanced Benefits that are calculated with respect to the Nationwide
Savings Plan and Nationwide Supplemental Defined Contribution Plan shall be paid
in the same form and at the same time as Executive’s benefits under the
Nationwide Supplemental Defined Contribution Plan are paid.

(d) The Enhanced Benefits that are calculated with respect to the Nationwide
Individual Deferred Compensation Retirement Plan shall be paid in the same form
and the same time as Executive’s benefits under the Nationwide Individual
Deferred Compensation Plan are paid.

9. Indemnification. The Company shall indemnify Executive with respect to
Executive’s actions in the performance of Executive’s duties as set forth in
Section 1.2 to the fullest extent permitted by the Company’s Amended and
Restated Code of Bylaws as in effect from time to time.

10. Non-Exclusivity of Rights; Resignation from Boards.

(a) Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in or rights under any benefit, bonus, incentive or other
plan or program provided by the Company and for which Executive may qualify;
provided, however, that if Executive becomes entitled to and receives the
payments described in Section 2.3(b) of this Agreement, Executive hereby waives
Executive’s right to receive payments under any severance plan or similar
program applicable to all employees of the Company.

(b) If Executive’s employment with the Company terminates for any reason,
Executive shall immediately resign from all boards of directors of the Company,
any Affiliates and any other entities for which Executive serves as a
representative of the Company.

11. Survivorship. The respective rights and obligations of the parties under
this Agreement (including without limitation Sections 5, 6 and 7) shall survive
any termination of Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

12. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

13. Benefit Plans; Outstanding Awards. All references in this Agreement to
specific retirement or other benefit plans of the Company shall be deemed to
include any successor retirement or other benefit plans. The terms of
Executive’s outstanding stock options, restricted stock and long-term incentive
awards are hereby amended to provide that, without adversely affecting any
rights that Executive has under such award agreements, the award agreements are
amended to provide for the accelerated vesting and payments upon termination of
employment as provided in Section 2.3(b) of this Agreement, to the extent
consistent with the applicable plans. In all respects not amended, the
provisions of such outstanding awards shall remain in effect according to their
terms.

 

12



--------------------------------------------------------------------------------

14. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Columbus, Ohio in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before a panel of three
arbitrators, one of whom shall be selected by the Company, one of whom shall be
selected by Executive, and the third of whom shall be selected by the
arbitrators selected by the Company and Executive. Any award entered by the
arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrators shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement. In the
event of a dispute, each party shall be responsible for its own expenses
(including attorneys’ fees) relating to the conduct of the arbitration, and the
parties shall share equally the fees of the American Arbitration Association.
Each party shall give the other party written notice as described in Section 16
of its intent to submit a claim under this Agreement to arbitration and a
description of the basis of such claim, within six months after the event giving
rise to the claim occurs.

15. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

Nationwide Mutual Insurance Company

One Nationwide Plaza, 1-35-03

Columbus, OH 43215

Attention:  Executive Vice President and Chief Administrative Officer

With a required copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Mims Maynard Zabriskie

If to Executive, to:

Patricia R. Hatler

17 N. Parkview Avenue

Bexley, OH 43209

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

13



--------------------------------------------------------------------------------

16. Contents of Agreement; Amendment and Assignment.

(a) This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Board and executed on its behalf by a duly authorized officer of the Company and
by Executive. This Agreement supercedes and replaces the Employment Agreement in
its entirety.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
within 15 days of such succession, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

17. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

18. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

19. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

20. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not

 

14



--------------------------------------------------------------------------------

be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.

21. Withholding Taxes. All payments under this Agreement shall be made subject
to applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall be
responsible for all taxes applicable to amounts payable under this Agreement and
payments under this Agreement shall not be grossed up for taxes.

22. Section 409A of the Code. This Agreement is intended to comply with section
409A of the Code and its corresponding regulations, or an exemption, to the
extent applicable. Severance benefits under the Agreement are intended to be
exempt from section 409A under the “short term deferral” exemption.
Notwithstanding anything in this Agreement to the contrary, if required by
section 409A, if Executive is considered a “specified executive” for purposes of
section 409A and if payment of any amounts under this Agreement is required to
be delayed for a period of six months after separation from service pursuant to
section 409A, payment of such amounts shall be delayed as required by section
409A, and the accumulated amounts shall be paid in a lump sum payment within
five days after the end of the six-month period. If Executive dies during the
postponement period prior to the payment of benefits, the amounts withheld on
account of section 409A shall be paid to the personal representative of
Executive’s estate within sixty days after the date of Executive’s death.
Payments may only be made under this Agreement upon an event and in a manner
permitted by section 409A, to the extent applicable. As used in the Agreement,
the term “termination of employment” shall mean Executive’s separation from
service with the Company within the meaning of section 409A. In no event may
Executive, directly or indirectly, designate the calendar year of a payment. For
purposes of section 409A, the right to a series of payments under the Agreement
shall be treated as a right to a series of separate payments. All reimbursements
and in-kind benefits provided under the Agreement shall be made or provided in
accordance with the requirements of section 409A.

23. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Ohio without giving effect to any conflict of laws
provisions.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

NATIONWIDE MUTUAL INSURANCE COMPANY

By:

 

/s/ W.G. Jurgensen

Name:

 

W.G. Jurgensen

Title:

 

Chief Executive Officer

/s/ Patricia R. Hatler

Executive

 

15